MEMORANDUM *
The Garbers did not file their notice of appeal within 30 days after the judgment in the district court was entered, as required by Fed. R.App. P. 4(a)(1)(A). National Union’s motion to amend the district court order did not toll the thirty day time limit because the motion addressed a collateral and independent issue from the merits of the case.1
*688Even if the appeal was not filed late, the bankruptcy court did not abuse its discretion by authorizing payment to National Union from the bankruptcy estate nunc pro tunc. National Union satisfactorily explained its failure to obtain prior judicial approval and demonstrated that its services benefitted the bankrupt estate in a significant manner.2
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See Buchanan v. Stanships, Inc., 485 U.S. 265, 108 S.Ct. 1130, 99 L.Ed.2d 289 (1988); Leslie v. Grupo ICA, 198 F.3d 1152 (9th Cir.1999); Lupo v. R. Rowland and Co., 857 F.2d 482 (8th Cir.1988).


. In re Atkins, 69 F.3d 970, 973 (9th Cir.1995).